Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-15-2002

USA v. Casseus
Precedential or Non-Precedential:

Docket 0-2803




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Casseus" (2002). 2002 Decisions. Paper 180.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/180


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed March 15, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 00-2803 and 00-2804

THE UNITED STATES OF AMERICA

v.

RENEL CASSEUS,
Appellant No. 00-2803

THE UNITED STATES OF AMERICA

v.

CHRISLEME FLEURANTIN,
Appellant No. 00-2804

APPEAL FROM THE DISTRICT COURT
OF THE VIRGIN ISLANDS

(D.C. Nos. 99-cr-00033-1, 99-cr-00033-2)
District Judge: The Honorable Thomas K. Moore

Argued: DECEMBER 3, 2001

BEFORE: BECKER, Chief Judge, NYGAARD and COWEN,
Circuit Judges.
ORDER AMENDING SLIP OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on March 5, 2002, be amended as follows:

On page 5, line 25, insert "not" after the word "does" and
before the word "require." The last sentence of Part II
should now read as follows: "Because appellants were not
harmed in any way, we conclude that even if the District
Court erred, that error does not require that we reverse
their convictions."

       By the Court,

       /s/Richard L. NygaardCircuit Judge

Dated: March 15, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2